UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 18, 2014 MV PORTFOLIOS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 0-54706 83-0483725 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 10752 Deerwood Park Blvd. S. Waterview II, Suite 100 Jacksonville, FL 32256 (904) 586-8673 Copy to: Harvey Kesner, Esq. Sichenzia Ross Friedman Ference,LLP 61 Broadway,Suite 3200 NewYork,NY 10006 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. Item 7.01.Regulation FD Disclosure. On November 18, 2014, MV Portfolios, Inc. (the “Company”) issued a press release (the “Press Release”) in connection with new business developments and its financial results for the three months ended September 30, 2014. A copy of the press release is attached to this report as Exhibit 99.1 and is being furnished pursuant to Items 2.02 and 7.01 and shall not be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”) or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. The furnishing of the information in this Current Report on Form 8-K is not intended to, and does not, constitute a representation that such furnishing is required by Regulation FD or that the information contained in this Current Report on Form 8-K constitutes material investor information that is not otherwise publicly available. Item 9.01.Financial Statements and Exhibits. (d) Exhibits Press Release, dated November 18, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date:November 18, 2014 MV PORTFOLIOS, INC. By: /s/ Shea Ralph Name:Shea Ralph Title:Chief Financial Officer
